Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December 11, 2006,
between WII Merger Corporation, a Delaware corporation (the “Company”), WII
Holding, Inc., a Delaware corporation (“Parent”) and Joe Beyer (“Executive”) and
shall become effective as of the Effective Date (as defined below).

WHEREAS, the Company is party to that certain Agreement and Plan of Merger,
dated as of the date hereof, by and among the Company, WII Components, Inc., a
Delaware corporation (“WII Components”), Parent and Behrman Capital III, L.P.
(the “Merger Agreement”);

WHEREAS, Executive is currently employed by Woodcraft Industries, Inc., a
Minnesota corporation and a Subsidiary of WII Components, pursuant to the terms
of that certain Amended and Restated Employment Agreement, dated as of April 9,
2003 (the “Existing Agreement”); and

WHEREAS, upon the closing of the transactions contemplated by the Merger
Agreement (the “Effective Date”), the Company desires to employ Executive, and
Executive desires to accept such employment, on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.             EMPLOYMENT. THE COMPANY SHALL EMPLOY EXECUTIVE, AND EXECUTIVE
HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT FOR THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND
ENDING AS PROVIDED IN PARAGRAPH 4 HEREOF (THE “EMPLOYMENT PERIOD”).


2.             POSITION AND DUTIES.


(A)           EXECUTIVE SHALL INITIALLY SERVE AS THE VICE PRESIDENT OF
OPERATIONS (PRIMEWOOD DIVISION) OF THE COMPANY AND SHALL HAVE THE NORMAL DUTIES,
RESPONSIBILITIES, FUNCTIONS AND AUTHORITY OF THE VICE PRESIDENT OF OPERATIONS
(PRIMEWOOD DIVISION) (OR OF SUCH OTHER POSITION AS IS HELD BY EXECUTIVE AS
DETERMINED BY THE BOARD FROM TIME TO TIME), SUBJECT TO THE POWER AND AUTHORITY
OF THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) TO EXPAND OR LIMIT SUCH
DUTIES, RESPONSIBILITIES, FUNCTIONS AND AUTHORITY AND TO OVERRULE ACTIONS OF
OFFICERS OF THE COMPANY.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL RENDER
SUCH ADMINISTRATIVE, FINANCIAL AND OTHER EXECUTIVE AND MANAGERIAL SERVICES TO
THE COMPANY AND ITS SUBSIDIARIES WHICH ARE CONSISTENT WITH EXECUTIVE’S POSITIONS
AS THE BOARD (AND/OR SUCH OTHER PERSON OR PERSONS AS THE BOARD MAY DESIGNATE)
MAY FROM TIME TO TIME DIRECT.


(B)           DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL DEVOTE HIS BEST
EFFORTS AND HIS FULL BUSINESS TIME AND ATTENTION (EXCEPT FOR PERMITTED VACATION
PERIODS AND REASONABLE PERIODS OF ILLNESS OR OTHER INCAPACITY) TO THE BUSINESS
AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES. EXECUTIVE SHALL PERFORM HIS
DUTIES, RESPONSIBILITIES AND FUNCTIONS TO THE COMPANY AND ITS SUBSIDIARIES
HEREUNDER TO THE BEST OF HIS ABILITIES IN A DILIGENT, TRUSTWORTHY, PROFESSIONAL
AND EFFICIENT MANNER AND SHALL COMPLY WITH THE COMPANY’S AND ITS SUBSIDIARIES’
POLICIES AND PROCEDURES IN ALL MATERIAL RESPECTS. SO LONG AS EXECUTIVE IS
EMPLOYED BY THE COMPANY, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE BOARD, ACCEPT OTHER EMPLOYMENT OR PERFORM OTHER SERVICES FOR
COMPENSATION.


(C)           IT IS UNDERSTOOD THAT EXECUTIVE SHALL UNDERTAKE SUCH BUSINESS
TRAVEL AS REASONABLY REQUIRED BY THE COMPANY TO PERFORM HIS DUTIES AND
RESPONSIBILITIES.


--------------------------------------------------------------------------------



(D)           FOR PURPOSES OF THIS AGREEMENT, “SUBSIDIARIES” SHALL MEAN ANY
CORPORATION OR OTHER ENTITY OF WHICH THE SECURITIES OR OTHER OWNERSHIP INTERESTS
HAVING THE VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER
GOVERNING BODY ARE, AT THE TIME OF DETERMINATION, OWNED BY PARENT, DIRECTLY OR
THROUGH ONE OF MORE SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE COMPANY).


3.             COMPENSATION AND BENEFITS.


(A)           DURING THE EMPLOYMENT PERIOD, EXECUTIVE’S BASE SALARY SHALL BE
$140,000 PER ANNUM OR SUCH OTHER RATE AS THE BOARD MAY DETERMINE FROM TIME TO
TIME (THE “BASE SALARY”).  EXECUTIVE’S BASE SALARY (AS IN EFFECT FROM TIME TO
TIME) SHALL BE REVIEWED ON NO LESS THAN AN ANNUAL BASIS, AND, WITHOUT THE PRIOR
WRITTEN CONSENT OF EXECUTIVE, IT SHALL NOT BE REDUCED DURING THE EMPLOYMENT
PERIOD (EXCEPT AS PART OF A GENERAL REDUCTION IN THE BASE SALARIES FOR ALL
EXECUTIVE OFFICERS OF THE COMPANY).  EXECUTIVE’S BASE SALARY SHALL BE PAYABLE BY
THE COMPANY IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S GENERAL
PAYROLL PRACTICES (AS IN EFFECT FROM TIME TO TIME).


(B)           DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR ALL REASONABLE BUSINESS EXPENSES INCURRED BY HIM IN THE COURSE OF
PERFORMING HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT WHICH ARE
CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH RESPECT
TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S
REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH EXPENSES.


(C)           IN ADDITION TO THE BASE SALARY, EXECUTIVE SHALL BE ELIGIBLE TO
RECEIVE A PERFORMANCE BONUS WITH RESPECT TO EACH YEAR DURING THE EMPLOYMENT
PERIOD IN AN AGGREGATE TARGET AMOUNT OF UP TO 75% OF EXECUTIVE’S BASE SALARY;
PROVIDED THAT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006 (TO THE EXTENT NOT
ALREADY PAID PRIOR TO THE EFFECTIVE DATE HEREOF) AND THE FISCAL YEAR ENDED
DECEMBER 31, 2007, SUCH BONUS SHALL BE BASED ON THE MEASURES SET FORTH ON
EXHIBIT B HERETO AND PROVIDED FURTHER THAT FOR EACH FISCAL YEAR OF THE COMPANY
BEGINNING AFTER DECEMBER 31, 2007, SUCH BONUS SHALL BE BASED ON THE TERMS OF THE
COMPANY’S MANAGEMENT INCENTIVE PLAN IN EFFECT FROM TIME TO TIME AS DETERMINED BY
THE BOARD AFTER CONSULTATIONS WITH MEMBERS OF THE COMPANY’S SENIOR MANAGEMENT
TEAM.


(D)           ALL AMOUNTS PAYABLE TO EXECUTIVE AS COMPENSATION HEREUNDER SHALL
BE SUBJECT TO ALL REQUIRED AND CUSTOMARY WITHHOLDING BY THE COMPANY.


(E)           DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE INCLUDED IN ALL
EMPLOYEE BENEFIT PLANS, PROGRAMS, ARRANGEMENTS (INCLUDING, WITHOUT LIMITATION,
ANY PLANS, PROGRAMS OR ARRANGEMENTS PROVIDING FOR DISABILITY BENEFITS, HEALTH
INSURANCE, VACATION AND PAID HOLIDAYS) TO THE EXTENT ESTABLISHED BY THE COMPANY
FOR, OR MADE AVAILABLE TO ALL ITS SENIOR EXECUTIVES, SUBJECT TO EXECUTIVE’S
SATISFACTION OF ALL APPLICABLE ELIGIBILITY REQUIREMENTS.


4.             TERM.


(A)           THE EMPLOYMENT PERIOD SHALL CONTINUE FROM THE EFFECTIVE DATE AND
(I) WILL TERMINATE IMMEDIATELY UPON EXECUTIVE’S RESIGNATION FOR ANY REASON (WITH
OR WITHOUT GOOD REASON (AS DEFINED BELOW)), DEATH OR DISABILITY (AS DEFINED
BELOW) AND (II) MAY BE TERMINATED BY THE COMPANY AT ANY TIME FOR CAUSE (AS
DEFINED BELOW) OR WITHOUT CAUSE.


(B)           SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS PARAGRAPH 4, IF
(1) THE EMPLOYMENT PERIOD IS TERMINATED BY THE COMPANY OR ITS SUCCESSORS IN
INTEREST WITHOUT CAUSE, (2) EXECUTIVE RESIGNS WITH GOOD REASON OR (3) THE
EMPLOYMENT PERIOD IS TERMINATED UPON EXECUTIVE’S DISABILITY, EXECUTIVE SHALL BE
ENTITLED TO RECEIVE (I) HIS BASE SALARY THROUGH THE DATE OF SUCH TERMINATION,
(II) ANY PORTION OF A BONUS FROM A PRIOR PERIOD (I.E., FROM A PRIOR YEAR) THAT
HAS BEEN FULLY EARNED AND WAS FULLY PAYABLE PRIOR TO

2


--------------------------------------------------------------------------------



THE DATE ON WHICH THE EMPLOYMENT PERIOD IS TERMINATED BUT THAT HAD NOT YET BEEN
PAID, (III) A PRO RATA PORTION (BASED ON THE NUMBER OF CALENDAR DAYS OF
EMPLOYMENT DURING SUCH FISCAL YEAR) OF ANY ANNUAL BONUS THAT WOULD HAVE PAYABLE
TO EXECUTIVE DURING ANY YEAR IN WHICH HIS EMPLOYMENT PERIOD IS TERMINATED,
PROVIDED THAT ANY SUCH AMOUNT SHALL ONLY BE PAYABLE IF EXECUTIVE WAS EMPLOYED BY
THE COMPANY FOR SIX MONTHS OR MORE OF SUCH FISCAL YEAR AND PROVIDED FURTHER THAT
ANY SUCH PAYMENT WILL BE DUE AND PAYABLE AT SUCH TIME AS ANY SUCH BONUS AMOUNTS
WOULD HAVE BEEN PAID HAD EXECUTIVE REMAINED EMPLOYED THROUGHOUT THE ENTIRE
FISCAL YEAR AND (IV) TWELVE MONTHS BASE SALARY (PROVIDED THAT IT IS EXPRESSLY
UNDERSTOOD THAT INCLUDED IN THIS SUM IS SUCH SEVERANCE AND OTHER PAYMENTS THAT
MAY BE DUE TO EXECUTIVE); PROVIDED FURTHER THAT UPON ANY TERMINATION OR
RESIGNATION OF THE TYPE SET FORTH ABOVE IN (1), (2) AND (3), EXECUTIVE SHALL BE
ENTITLED TO CONTINUE TO PARTICIPATE (AT THE COMPANY’S COST) IN EMPLOYEE BENEFIT
PLANS FOR SENIOR EXECUTIVE EMPLOYEES (OTHER THAN BONUS AND INCENTIVE
COMPENSATION PLANS) TO THE EXTENT NOT PROHIBITED UNDER THE TERMS OF SUCH
PROGRAMS AS OF THE DATE OF TERMINATION OR REQUIRED UNDER APPLICABLE LAW, FOR A
PERIOD OF TWELVE MONTHS AFTER SUCH TERMINATION OR RESIGNATION.  THE SEVERANCE
PAYMENTS CONTEMPLATED BY THE PRECEDING SENTENCE SHALL BE PAYABLE BY THE COMPANY
IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S GENERAL PAYROLL
PRACTICES (AS IN EFFECT ON THE DATE OF TERMINATION) FROM THE DATE OF TERMINATION
FOR A PERIOD OF TWELVE MONTHS THEREAFTER (THE “SEVERANCE PERIOD”).  THE
SEVERANCE PAYMENTS DESCRIBED IN CLAUSE (IV) OF THE FIRST SENTENCE OF THIS
PARAGRAPH SHALL BECOME DUE AND OWING IF, AND ONLY IF, EXECUTIVE HAS EXECUTED AND
DELIVERED TO THE COMPANY AND PARENT A GENERAL RELEASE IN FAVOR OF THEM IN THE
FORM ATTACHED HERETO AS EXHIBIT A (THE “GENERAL RELEASE”) AND THE GENERAL
RELEASE HAS BECOME EFFECTIVE, AND ONLY SO LONG AS EXECUTIVE HAS NOT REVOKED OR
BREACHED THE PROVISIONS OF THE GENERAL RELEASE OR BREACHED THE PROVISIONS OF
PARAGRAPHS 5, 6 AND 7 HEREOF AND DOES NOT APPLY FOR UNEMPLOYMENT COMPENSATION
CHARGEABLE TO THE COMPANY OR ANY SUBSIDIARY DURING THE SEVERANCE PERIOD. 
EXECUTIVE SHALL NOT BE ENTITLED TO ANY OTHER SALARY, COMPENSATION OR BENEFITS
AFTER TERMINATION OF THE EMPLOYMENT PERIOD, EXCEPT AS EXPRESSLY REQUIRED BY
APPLICABLE LAW.  THE COMPANY SHALL BE ENTITLED TO DEDUCT FROM ANY PAYMENT
OTHERWISE PAYABLE TO EXECUTIVE PURSUANT TO THIS PARAGRAPH 4(B), ANY AMOUNT
RECEIVED BY EXECUTIVE AFTER TERMINATION OF THE EMPLOYMENT PERIOD UNDER ANY
SHORT-TERM OR LONG-TERM DISABILITY INSURANCE PLAN OR PROGRAM PROVIDED TO HIM BY
THE COMPANY; AND PROVIDED THAT EXECUTIVE SHALL PROMPTLY AND FULLY DISCLOSE TO
THE COMPANY IN WRITING THE AMOUNT OF ANY SUCH DISABILITY INSURANCE PAYMENTS.


(C)           IF THE EMPLOYMENT PERIOD IS TERMINATED FOR ANY OTHER REASON
(INCLUDING (1) BY THE COMPANY FOR CAUSE, (2) DUE TO EXECUTIVE’S DEATH OR (3) BY
EXECUTIVE’S RESIGNATION FOR ANY REASON WITHOUT GOOD REASON), EXECUTIVE SHALL
ONLY BE ENTITLED TO RECEIVE (I) HIS BASE SALARY THROUGH THE DATE OF SUCH
TERMINATION AND (II) ANY PORTION OF A BONUS FROM A PRIOR PERIOD (I.E., FROM A
PRIOR YEAR) THAT HAS BEEN FULLY EARNED AND WAS FULLY PAYABLE PRIOR TO THE DATE
ON WHICH THE EMPLOYMENT PERIOD IS TERMINATED BUT THAT HAD NOT YET BEEN PAID, AND
EXECUTIVE SHALL NOT BE ENTITLED TO ANY OTHER SALARY, COMPENSATION OR BENEFITS
FROM THE COMPANY, PARENT AND/OR ANY OF ITS SUBSIDIARIES THEREAFTER, EXCEPT AS
OTHERWISE EXPRESSLY REQUIRED BY APPLICABLE LAW.


(D)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL OF EXECUTIVE’S
RIGHTS TO SALARY, BONUSES, EMPLOYEE BENEFITS AND OTHER COMPENSATION HEREUNDER
(IF ANY) WHICH WOULD HAVE ACCRUED OR BECOME PAYABLE AFTER THE TERMINATION OF THE
EMPLOYMENT PERIOD SHALL CEASE UPON SUCH TERMINATION, OTHER THAN THOSE EXPRESSLY
REQUIRED UNDER APPLICABLE LAW (SUCH AS COBRA).  TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON SHALL BE DEEMED TO AUTOMATICALLY
REMOVE EXECUTIVE, WITHOUT FURTHER ACTION, FROM ANY AND ALL OFFICES HELD BY
EXECUTIVE WITH THE COMPANY OR ANY OF ITS AFFILIATES.


(E)           THE COMPANY MAY OFFSET ANY AMOUNTS EXECUTIVE OWES IT OR ITS
AFFILIATES AGAINST ANY AMOUNTS IT OR ITS AFFILIATES OWES EXECUTIVE.

3


--------------------------------------------------------------------------------



(F)            FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN WITH RESPECT
TO EXECUTIVE ONE OR MORE OF THE FOLLOWING: (I) THE COMMISSION OF A FELONY OR
OTHER CRIME INVOLVING MORAL TURPITUDE, (II) THE COMMISSION OF ANY ACT OR THE
OMISSION TO TAKE AN ACT, EITHER OF WHICH RESULTS IN DISLOYALTY OR FRAUD TOWARD
THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR INVOLVING DISHONESTY IN CONNECTION
WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, WHICH IS MATERIALLY DETRIMENTAL TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES, (III) REPORTING TO THE WORKPLACE UNDER
THE INFLUENCE OF ALCOHOL OR ILLEGAL DRUGS, THE USE OF ILLEGAL DRUGS (WHETHER OR
NOT AT THE WORKPLACE) OR OTHER REPEATED CONDUCT CAUSING THE COMPANY OR ANY OF
ITS SUBSIDIARIES SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE OR SUBSTANTIAL
ECONOMIC HARM, (IV) FAILURE TO PERFORM DUTIES AS REASONABLY DIRECTED BY THE
BOARD AND/OR THE COMPANY’S CHIEF EXECUTIVE OFFICER, AND SUCH FAILURE IS NOT
CURED WITHIN TWENTY (20) DAYS AFTER THE EXECUTIVE RECEIVES WRITTEN NOTICE
THEREOF FROM THE BOARD, (V) UNLAWFUL CONDUCT OR GROSS MISCONDUCT THAT IS WILLFUL
AND DELIBERATE ON EXECUTIVE’S PART AND THAT, IN EITHER EVENT, IS MATERIALLY
INJURIOUS TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (VI) ANY OTHER MATERIAL
BREACH OF THIS AGREEMENT OR OF ANY OTHER AGREEMENT BETWEEN EXECUTIVE AND THE
COMPANY, WHICH BREACH HAS NOT BEEN CURED BY EXECUTIVE WITHIN TEN DAYS AFTER
WRITTEN NOTICE THEREOF TO EXECUTIVE FROM THE BOARD.


(G)           FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN THE
INABILITY OF EXECUTIVE TO PERFORM ON A FULL-TIME BASIS THE DUTIES AND
RESPONSIBILITIES OF HIS EMPLOYMENT WITH THE COMPANY BY REASON OF HIS ILLNESS OR
OTHER PHYSICAL OR MENTAL IMPAIRMENT OR CONDITION, IF SUCH INABILITY CONTINUES
FOR AN UNINTERRUPTED PERIOD OF 180 DAYS OR MORE DURING ANY 360-DAY PERIOD.  A
PERIOD OF INABILITY SHALL BE “UNINTERRUPTED” UNLESS AND UNTIL EXECUTIVE RETURNS
TO FULL-TIME WORK FOR A CONTINUOUS PERIOD OF AT LEAST 30 DAYS.


(H)           FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN (I) ANY
REQUIREMENT BY THE COMPANY THAT EXECUTIVE’S PRINCIPAL OFFICE BE MOVED BY MORE
THAN FIFTY (50) MILES FROM THE WAHPETON, NORTH DAKOTA METROPOLITAN AREA WITHOUT
EXECUTIVE’S CONSENT, (II) A REDUCTION OF EXECUTIVE’S BASE SALARY OR AGGREGATE
TARGET BONUS AMOUNT (EXCEPT AS PART OF A GENERAL REDUCTION IN THE BASE SALARIES
OR AGGREGATE TARGET BONUS AMOUNTS FOR ALL EXECUTIVE OFFICERS OF THE COMPANY) OR
(III) THE MATERIAL BREACH OF ANY TERMS AND CONDITIONS OF THIS AGREEMENT BY THE
COMPANY NOT CAUSED BY EXECUTIVE; PROVIDED THAT NO SUCH OCCURRENCE SHALL
CONSTITUTE THE BASIS FOR A TERMINATION WITH “GOOD REASON” UNLESS EXECUTIVE
NOTIFIES THE COMPANY IN WRITING WITHIN 30 DAYS OF SUCH OCCURRENCE THAT EXECUTIVE
CONSIDERS SUCH OCCURRENCE TO BE THE BASIS FOR A TERMINATION WITH “GOOD REASON”
AND THE COMPANY FAILS TO CURE SUCH OCCURRENCE WITHIN 30 DAYS FOLLOWING RECEIPT
OF SUCH NOTICE; PROVIDED FURTHER THAT IF THE COMPANY FAILS TO CURE SUCH
OCCURRENCE WITHIN SUCH 30 DAY PERIOD, EXECUTIVE SHALL HAVE PERIOD OF 15 DAYS
FOLLOWING THE EXPIRATION OF SUCH 30 DAY PERIOD TO TERMINATE HIS EMPLOYMENT WITH
“GOOD REASON” ON THE BASIS OF SUCH OCCURRENCE AND IF EXECUTIVE THEREAFTER
REMAINS IN THE EMPLOY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXECUTIVE’S
CONTINUED EMPLOYMENT SHALL CONSTITUTE A WAIVER OF ALL RIGHTS HEREUNDER TO
TERMINATE HIS EMPLOYMENT FOR “GOOD REASON” ON THE BASIS OF SUCH OCCURRENCE. 
NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, IN THE EVENT THAT THE
COMPANY PROVIDES EXECUTIVE WITH WRITTEN NOTICE OF ITS INTENT TO MOVE EXECUTIVE’S
PRINCIPAL OFFICE BY MORE THAN FIFTY (50) MILES FROM THE ST. CLOUD METROPOLITAN
AREA (A “RELOCATION NOTICE”), AND EXECUTIVE DOES NOT NOTIFY THE COMPANY IN
WRITING WITHIN 30 DAYS FOLLOWING HIS RECEIPT OF ANY SUCH RELOCATION NOTICE THAT
EXECUTIVE WOULD CONSIDER SUCH A MOVE TO BE THE BASIS FOR A TERMINATION WITH
“GOOD REASON”, THEN EXECUTIVE SHALL BE DEEMED TO WAIVE ANY AND ALL RIGHTS TO
TERMINATE HIS EMPLOYMENT FOR “GOOD REASON” IN CONNECTION WITH ANY SUCH MOVE AS
DESCRIBED IN SUCH RELOCATION NOTICE (IT ALSO BEING UNDERSTOOD AND AGREED THAT
THE COMPANY’S ABANDONMENT OF ANY SUCH CONTEMPLATED MOVE DESCRIBED IN ANY SUCH
RELOCATION NOTICE SHALL BE DEEMED TO CURE ANY AND ALL BASES FOR EXECUTIVE TO
CLAIM THAT ANY SUCH PROPOSED MOVE WOULD CONSTITUTE THE BASIS FOR A TERMINATION
WITH “GOOD REASON”).


5.             CONFIDENTIAL INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT THE
INFORMATION, OBSERVATIONS AND DATA (INCLUDING TRADE SECRETS) OBTAINED BY HIM
DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY AND/OR ANY OF ITS
AFFILIATES (INCLUDING THOSE OBTAINED BY HIM WHILE EMPLOYED BY THE COMPANY AND/OR
ITS AFFILIATES (INCLUDING WOODCRAFT INDUSTRIES, INC.) PRIOR TO THE DATE OF THIS
AGREEMENT) CONCERNING

4


--------------------------------------------------------------------------------



THE BUSINESS OR AFFAIRS OF THE COMPANY OR ANY AFFILIATE (“CONFIDENTIAL
INFORMATION”) ARE THE PROPERTY OF THE COMPANY OR SUCH AFFILIATE.  THEREFORE,
EXECUTIVE AGREES THAT HE SHALL NOT DISCLOSE TO ANY PERSON OR ENTITY OR USE FOR
ANY PURPOSE (OTHER THAN FOR THE BENEFIT OF THE COMPANY AND ITS AFFILIATES) ANY
CONFIDENTIAL INFORMATION OR ANY CONFIDENTIAL OR PROPRIETARY INFORMATION OF OTHER
PERSONS OR ENTITIES IN THE POSSESSION OF THE COMPANY AND ITS AFFILIATES (“THIRD
PARTY INFORMATION”), WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD, UNLESS AND
TO THE EXTENT THAT THE CONFIDENTIAL INFORMATION OR THIRD PARTY INFORMATION
BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS A
RESULT OF EXECUTIVE’S ACTS OR OMISSIONS.  EXECUTIVE SHALL DELIVER TO THE COMPANY
AT THE TERMINATION OR EXPIRATION OF THE EMPLOYMENT PERIOD, OR AT ANY OTHER TIME
THE COMPANY MAY REQUEST, ALL MEMORANDA, NOTES, PLANS, RECORDS, REPORTS, COMPUTER
TAPES, PRINTOUTS AND SOFTWARE AND OTHER DOCUMENTS AND DATA (AND COPIES THEREOF)
EMBODYING OR RELATING TO THE CONFIDENTIAL INFORMATION, WORK PRODUCT (AS DEFINED
BELOW) OR THE BUSINESS OF THE COMPANY OR ANY AFFILIATE WHICH HE MAY THEN POSSESS
OR HAVE UNDER HIS CONTROL.


6.             INTELLECTUAL PROPERTY.  EXECUTIVE ACKNOWLEDGES THAT ALL
DISCOVERIES, CONCEPTS, IDEAS, INVENTIONS, INNOVATIONS, IMPROVEMENTS,
DEVELOPMENTS, METHODS, DESIGNS, ANALYSES, DRAWINGS, REPORTS, PATENT
APPLICATIONS, COPYRIGHTABLE WORK AND MASK WORK (WHETHER OR NOT INCLUDING ANY
CONFIDENTIAL INFORMATION) AND ALL REGISTRATIONS OR APPLICATIONS RELATED THERETO,
ALL OTHER PROPRIETARY INFORMATION AND ALL SIMILAR OR RELATED INFORMATION
(WHETHER OR NOT PATENTABLE) WHICH RELATE TO THE COMPANY’S OR ANY OF ITS
AFFILIATES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR EXISTING
OR FUTURE PRODUCTS OR SERVICES AND WHICH ARE CONCEIVED, DEVELOPED OR MADE BY
EXECUTIVE (WHETHER ALONE OR JOINTLY WITH OTHERS) WHILE EMPLOYED BY THE COMPANY
OR ITS PREDECESSOR AND ITS AFFILIATES, WHETHER BEFORE OR AFTER THE DATE OF THIS
AGREEMENT (“WORK PRODUCT”), BELONG TO THE COMPANY OR SUCH AFFILIATE.  EXECUTIVE
SHALL PROMPTLY DISCLOSE SUCH WORK PRODUCT TO THE BOARD AND, AT THE COMPANY’S
EXPENSE, PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE BOARD (WHETHER DURING
OR AFTER THE EMPLOYMENT PERIOD) TO ESTABLISH AND CONFIRM SUCH OWNERSHIP
(INCLUDING, WITHOUT LIMITATION, ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY AND
OTHER INSTRUMENTS). EXECUTIVE ACKNOWLEDGES THAT ALL WORK PRODUCT SHALL BE DEEMED
TO CONSTITUTE “WORKS MADE FOR HIRE” UNDER THE U.S. COPYRIGHT ACT OF 1976, AS
AMENDED.


7.             NON-COMPETE. NON-SOLICITATION.


(A)           EXECUTIVE HEREBY ACKNOWLEDGES THAT, DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY HE HAS AND SHALL BECOME FAMILIAR WITH THE COMPANY’S
AND ITS AFFILIATES’ TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION. EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE COMPANY AND ITS AFFILIATES WOULD BE IRREPARABLY
DAMAGED IF HE WERE TO PROVIDE SERVICES TO OR OTHERWISE PARTICIPATE IN THE
BUSINESS OF ANY PERSON OR ENTITY COMPETING WITH THE COMPANY OR ITS SUBSIDIARIES
OR PROVIDING SERVICES SIMILAR TO THE COMPANY AND ITS SUBSIDIARIES AND THAT ANY
SUCH COMPETITION OR PROVISION OF SERVICES BY EXECUTIVE WOULD RESULT IN A
SIGNIFICANT LOSS OF GOODWILL BY THE COMPANY AND ITS SUBSIDIARIES.  EXECUTIVE
FURTHER ACKNOWLEDGES AND AGREES THAT THE COVENANTS AND AGREEMENTS SET FORTH IN
THIS PARAGRAPH 7 WERE A MATERIAL INDUCEMENT TO THE COMPANY TO ENTER INTO THIS
AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER, AND THAT THE COMPANY WOULD
NOT OBTAIN THE BENEFIT OF THE BARGAIN SET FORTH IN THIS AGREEMENT AS
SPECIFICALLY NEGOTIATED BY THE PARTIES HERETO IF EXECUTIVE BREACHED THE
PROVISIONS OF THIS PARAGRAPH 7. THEREFORE, EXECUTIVE AGREES THAT, DURING THE
EMPLOYMENT PERIOD AND FOR 12 MONTHS THEREAFTER (THE “NONCOMPETE PERIOD”), HE
SHALL NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST IN, MANAGE, CONTROL,
PARTICIPATE IN (WHETHER AS AN OFFICER, DIRECTOR, EMPLOYEE, PARTNER, AGENT,
REPRESENTATIVE OR OTHERWISE), CONSULT WITH, RENDER SERVICES FOR, OR IN ANY OTHER
MANNER ENGAGE IN ANY BUSINESS COMPETING WITH THE BUSINESSES OF THE COMPANY OR
ITS SUBSIDIARIES, AS SUCH BUSINESSES EXIST OR ARE OR WERE IN THE PROCESS OF
BEING DEVELOPED DURING THE EMPLOYMENT PERIOD WITHIN NORTH AMERICA OR ANY OTHER
GEOGRAPHICAL AREA IN WHICH THE COMPANY OR ITS SUBSIDIARIES ENGAGE OR PLAN TO
ENGAGE IN SUCH BUSINESSES.  NOTHING HEREIN SHALL PROHIBIT EXECUTIVE FROM BEING A
PASSIVE OWNER OF NOT MORE THAN 2% OF THE OUTSTANDING STOCK OF ANY CLASS OF A
CORPORATION WHICH IS PUBLICLY TRADED SO LONG AS HE DOES NOT HAVE ANY ACTIVE
PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.

5


--------------------------------------------------------------------------------



(B)           DURING THE NONCOMPETE PERIOD, EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE COMPANY OR
SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE
COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS
AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME DURING THE TWELVE MONTH
PERIOD PRIOR TO THE DATE OF HIRE, (III) CALL ON, SOLICIT, OR SERVICE ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR OR OTHER BUSINESS RELATION OR PROSPECTIVE
CLIENT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO PRODUCTS AND/OR
SERVICES THAT ARE OR HAVE BEEN PROVIDED BY THE COMPANY OR SUCH SUBSIDIARY DURING
THE TWELVE-MONTH PERIOD PRIOR TO THE TERMINATION OF THE EMPLOYMENT PERIOD, OR
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS CURRENTLY IN THE PROCESS OF
DEVELOPING OR (IV) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE,
LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY
TO CEASE DOING (OR REDUCE ITS) BUSINESS WITH THE COMPANY OR SUCH SUBSIDIARY, OR
IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER,
LICENSEE OR BUSINESS RELATION AND THE COMPANY OR ANY SUBSIDIARY (INCLUDING,
WITHOUT LIMITATION, MAKING ANY NEGATIVE OR DISPARAGING STATEMENTS OR
COMMUNICATIONS REGARDING THE COMPANY OR ITS SUBSIDIARIES).


(C)           IN THE EVENT OF A BREACH OR A THREATENED BREACH BY EXECUTIVE OF
ANY OF THE PROVISIONS OF THIS PARAGRAPH 7, THE COMPANY WOULD SUFFER IRREPARABLE
HARM, AND IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN
ITS FAVOR, THE COMPANY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF COMPETENT JURISDICTION IN
ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS HEREOF  IN
ADDITION, IN THE EVENT OF A BREACH OR VIOLATION BY EXECUTIVE OF THIS PARAGRAPH
7, THE NONCOMPETE PERIOD SHALL BE AUTOMATICALLY EXTENDED BY THE AMOUNT OF TIME
BETWEEN THE INITIAL OCCURRENCE OF THE BREACH OR VIOLATION AND WHEN SUCH BREACH
OR VIOLATION HAS BEEN DULY CURED. EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS
CONTAINED IN THIS PARAGRAPH 7 ARE REASONABLE AND THAT HE HAS REVIEWED THE
PROVISIONS OF THIS AGREEMENT WITH HIS LEGAL COUNSEL.


(D)           EXECUTIVE AGREES THAT EXECUTIVE SHALL NOT AT ANY TIME, WHETHER
DURING OR AFTER EXECUTIVE CEASES TO PROVIDE SERVICES TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, MAKE OR PUBLISH ANY UNTRUTHFUL STATEMENT (ORALLY OR IN
WRITING) THAT INTENTIONALLY LIBELS, SLANDERS, DISPARAGES OR OTHERWISE DEFACES
THE GOODWILL OR REPUTATION (WHETHER OR NOT SUCH DISPARAGEMENT LEGALLY
CONSTITUTES LIBEL OR SLANDER) OF THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
AFFILIATES, OR ITS OTHER OFFICERS, MANAGERS, DIRECTORS, PARTNERS OR INVESTMENT
PROFESSIONALS.  EXECUTIVE ACKNOWLEDGES THAT HE, AS PART OF HIS EMPLOYMENT
HEREUNDER, IS RESPONSIBLE FOR PRESERVING THE GOODWILL OR REPUTATION OF THE
AFOREMENTIONED PARTIES.


8.             ENFORCEMENT.  IF, AT THE TIME OF ENFORCEMENT OF PARAGRAPH 5, 6 OR
7 OF THIS AGREEMENT, A COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE THAT
THE MAXIMUM PERIOD, SCOPE OR GEOGRAPHICAL AREA REASONABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA AND THAT
THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER
THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.  BECAUSE EXECUTIVE’S
SERVICES ARE UNIQUE AND BECAUSE EXECUTIVE HAS ACCESS TO CONFIDENTIAL INFORMATION
AND WORK PRODUCT, THE PARTIES HERETO AGREE THAT THE COMPANY COULD SUFFER
IRREPARABLE HARM FROM A BREACH OF PARAGRAPH 5, 6 OR 7 BY EXECUTIVE AND THAT
MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY SUCH BREACH OF THIS
AGREEMENT.  THEREFORE, IN THE EVENT A BREACH OR THREATENED BREACH OF THIS
AGREEMENT, THE COMPANY OR ITS SUCCESSORS OR ASSIGNS, IN ADDITION TO OTHER RIGHTS
AND REMEDIES EXISTING IN THEIR FAVOR, SHALL BE ENTITLED TO SPECIFIC PERFORMANCE
AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF COMPETENT
JURISDICTION IN ORDER TO ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE PROVISIONS
HEREOF.


9.             EXECUTIVE’S REPRESENTATIONS.


(A)           EXECUTIVE ACKNOWLEDGES THAT THE PROVISIONS OF PARAGRAPHS 5, 6 AND
7 ARE IN CONSIDERATION OF HIS EMPLOYMENT WITH THE COMPANY AND ADDITIONAL GOOD
AND VALUABLE CONSIDERATION SET FORTH IN THIS

6


--------------------------------------------------------------------------------



AGREEMENT.  IN ADDITION, EXECUTIVE AGREES AND ACKNOWLEDGES THAT THE RESTRICTIONS
CONTAINED IN PARAGRAPHS 5, 6 AND 7 DO NOT PRECLUDE EXECUTIVE FROM EARNING A
LIVELIHOOD, NOR DO THEY UNREASONABLY IMPOSE LIMITATIONS ON EXECUTIVE’S ABILITY
TO EARN A LIVING.  IN ADDITION, EXECUTIVE ACKNOWLEDGES (A) THAT THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES WILL INCLUDE ALL OF NORTH AMERICA, (B)
NOTWITHSTANDING THE STATE OF INCORPORATION OR PRINCIPAL OFFICE OF THE COMPANY OR
ITS SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE EXECUTIVES OR EMPLOYEES (INCLUDING
EXECUTIVE), IT IS EXPECTED THAT THE COMPANY WILL HAVE BUSINESS ACTIVITIES AND
HAVE VALUABLE BUSINESS RELATIONSHIPS WITHIN ITS INDUSTRY THROUGHOUT NORTH
AMERICA, AND (C) AS PART OF HIS RESPONSIBILITIES, EXECUTIVE MAY TRAVEL AROUND
NORTH AMERICA IN FURTHERANCE OF THE COMPANY’S BUSINESS AND ITS RELATIONSHIPS.


(B)           EXECUTIVE HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AND PARENT
THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY EXECUTIVE
DO NOT AND SHALL NOT CONFLICT WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY
CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH EXECUTIVE IS
A PARTY OR BY WHICH HE IS BOUND, (II) EXCEPT FOR THE EXISTING AGREEMENT (WHICH
SHALL BE DEEMED TO BE SUPERCEDED AND PREEMPTED EFFECTIVE AS OF THE EFFECTIVE
DATE, EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT,
NONCOMPETE AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON OR
ENTITY AND (III) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
COMPANY AND PARENT, THIS AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF
EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  EXECUTIVE HEREBY
ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THAT HE FULLY
UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED HEREIN.


10.           CALL.


(A)   IN THE EVENT (I) EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES IS TERMINATED BY THE COMPANY FOR CAUSE, (II) EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY AND ITS SUBSIDIARIES IS TERMINATED BY EXECUTIVE FOR ANY REASON
(OTHER THAN A TERMINATION OF EMPLOYMENT BY EXECUTIVE FOR GOOD REASON) OR (III)
THE EMPLOYMENT PERIOD IS TERMINATED DUE TO EXECUTIVE’S DEATH OR DISABILITY, THEN
IN THE CASE OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT DESCRIBED ABOVE, 100%
OF THE SHARES OF COMMON STOCK AND 100% OF THE SHARES OF SERIES A PREFERRED STOCK
ACQUIRED BY EXECUTIVE PURSUANT TO THE STOCK PURCHASE AGREEMENT (COLLECTIVELY,
THE “CALL OPTION SHARES”) HELD BY EXECUTIVE (OR ANY OF HIS TRANSFEREES) SHALL BE
SUBJECT TO REPURCHASE BY PARENT AND THE INVESTOR PURSUANT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS PARAGRAPH 10 (THE “CALL OPTION”).  FOR PURPOSES
HEREOF, “INVESTOR” SHALL MEAN OLYMPUS GROWTH FUND IV, L.P. AND ITS AFFILIATES. 
FOR PURPOSES OF THIS AGREEMENT, THE TERM “ORIGINAL COST” FOR (1) EACH SHARE OF
COMMON STOCK SHALL BE EQUAL TO THE ORIGINAL PRICE PER SHARE PAID THEREFOR BY
INVESTOR UNDER THE STOCK PURCHASE AGREEMENT, AND (2) FOR EACH SHARE OF SERIES A
PREFERRED STOCK SHALL BE EQUAL TO THE ORIGINAL PRICE PER SHARE PAID THEREFOR BY
INVESTOR UNDER THE STOCK PURCHASE AGREEMENT, IN EACH CASE AS SUCH AMOUNTS MAY
FROM TIME TO TIME BE PROPORTIONATELY ADJUSTED BY PARENT IN GOOD FAITH TO REFLECT
ANY STOCK SPLIT, STOCK DIVIDEND, RECLASSIFICATION OR RECAPITALIZATION AFFECTING
ANY SUCH SHARES.


(B)   IN THE EVENT OF AN EXERCISE OF THE CALL OPTION PURSUANT TO PARAGRAPH
10(A)(I) OR (II) ABOVE, (X) THE PURCHASE PRICE FOR EACH SHARE OF SERIES A
PREFERRED STOCK SUBJECT TO THE CALL OPTION SHALL BE EQUAL THE LOWER OF (A) THE
ORIGINAL COST THEREOF AND (B) THE FAIR MARKET VALUE THEREOF AS DETERMINED IN
GOOD FAITH BY THE PARENT BOARD WITHOUT REGARD TO ANY MINORITY DISCOUNT (PROVIDED
THAT EXECUTIVE SHALL HAVE THE 15-DAY RIGHT TO OBJECT TO THE PARENT BOARD’S
DETERMINATION OF FAIR MARKET VALUE AND DEMAND AN INDEPENDENT VALUATION IN
ACCORDANCE WITH THE TERMS PROVIDED IN PARAGRAPH 10(B)) AND (Y) THE PURCHASE
PRICE FOR EACH SHARE OF COMMON STOCK SUBJECT TO THE CALL OPTION SHALL BE EQUAL
TO THE LOWER OF (A) THE ORIGINAL COST THEREOF AND (B) THE FAIR MARKET VALUE
THEREOF AS DETERMINED IN GOOD FAITH BY THE PARENT BOARD.  IF EXECUTIVE OBJECTS
IN WRITING TO THE PARENT BOARD’S DETERMINATION OF FAIR MARKET VALUE WITHIN 15
DAYS AFTER DELIVERY THEREOF TO EXECUTIVE, THE PARENT BOARD SHALL ENGAGE AN
INDEPENDENT INVESTMENT BANKING OR OTHER PROFESSIONAL VALUATION FIRM (WHICH FIRM
MUST BE MUTUALLY AGREED UPON BY EXECUTIVE) TO CONDUCT A

7


--------------------------------------------------------------------------------



VALUATION (THE “INDEPENDENT VALUATION”) OF THE FAIR MARKET VALUE, AND SUCH
INVESTMENT BANKING OR OTHER PROFESSIONAL VALUATION FIRM’S DETERMINATION OF FAIR
MARKET VALUE SHALL BE DELIVERED TO THE PARENT BOARD AND USED INSTEAD OF THE FAIR
MARKET VALUE PREVIOUSLY ASSERTED BY THE PARENT BOARD.  PARENT OR THE COMPANY, ON
THE ONE HAND, AND EXECUTIVE, ON THE OTHER HAND, SHALL BEAR EQUALLY THE COSTS AND
FEES OF SUCH INDEPENDENT INVESTMENT BANKING OR OTHER PROFESSIONAL VALUATION
FIRM.  IN THE EVENT OF AN EXERCISE OF THE CALL OPTION PURSUANT TO PARAGRAPH
10(A)(III) ABOVE, (1) THE PURCHASE PRICE FOR EACH SHARE OF SERIES A PREFERRED
STOCK SUBJECT TO SUCH APPLICABLE CALL OPTION SHALL BE THE FAIR MARKET VALUE FOR
SUCH SHARE AS DETERMINED IN GOOD FAITH BY THE PARENT BOARD AND (2) THE PURCHASE
PRICE FOR EACH SHARE OF COMMON STOCK SUBJECT TO SUCH APPLICABLE CALL OPTION
SHALL BE THE FAIR MARKET VALUE FOR SUCH SHARE AS DETERMINED IN GOOD FAITH BY THE
PARENT BOARD (PROVIDED, IN THE CASE OF EACH OF (1) AND (2), THAT EXECUTIVE SHALL
HAVE THE 15-DAY RIGHT TO OBJECT TO THE PARENT BOARD’S DETERMINATION OF FAIR
MARKET VALUE AND DEMAND AN INDEPENDENT VALUATION IN ACCORDANCE WITH THE
PROCEDURE AND TERMS DESCRIBED ABOVE).


(C)   PARENT (AS DIRECTED BY THE PARENT BOARD) MAY ELECT TO PURCHASE ALL OR ANY
PORTION OF THE CALL OPTION SHARES SUBJECT TO THE APPLICABLE CALL OPTION BY
DELIVERING WRITTEN NOTICE (THE “CALL OPTION NOTICE”) TO THE HOLDER OR HOLDERS OF
THE CALL OPTION SHARES SUBJECT TO SUCH APPLICABLE CALL OPTION AT ANY TIME AFTER
30 DAYS AFTER THE EFFECTIVE DATE OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY AND ITS SUBSIDIARIES BUT WITHIN 120 DAYS AFTER SUCH DATE.  THE
CALL OPTION NOTICE SHALL SET FORTH THE NUMBER AND CLASS OF CALL OPTION SHARES
SUBJECT TO THE APPLICABLE CALL OPTION TO BE ACQUIRED FROM EACH HOLDER OF CALL
OPTION SHARES SUBJECT TO THE APPLICABLE CALL OPTION, THE AGGREGATE CONSIDERATION
TO BE PAID FOR SUCH SHARES AND THE TIME AND PLACE FOR THE CLOSING OF THE
TRANSACTION.  THE NUMBER OF SHARES OF EACH CLASS OF CALL OPTION SHARES SUBJECT
TO THE APPLICABLE CALL OPTION TO BE REPURCHASED BY PARENT SHALL FIRST BE
SATISFIED TO THE EXTENT POSSIBLE FROM THE CALL OPTION SHARES SUBJECT TO THE
APPLICABLE CALL OPTION HELD BY EXECUTIVE AT THE TIME OF DELIVERY OF THE CALL
OPTION NOTICE. IF THE NUMBER OF SUCH CLASS OF CALL OPTION SHARES SUBJECT TO THE
APPLICABLE CALL OPTION THEN HELD BY EXECUTIVE IS LESS THAN THE TOTAL NUMBER OF
SHARES OF SUCH CLASS OF CALL OPTION SHARES SUBJECT TO THE APPLICABLE CALL OPTION
WHICH PARENT HAS ELECTED TO PURCHASE, PARENT SHALL PURCHASE THE REMAINING SHARES
ELECTED TO BE PURCHASED FROM THE OTHER HOLDER(S) OF SUCH CLASS OF CALL OPTION
SHARES SUBJECT TO THE APPLICABLE CALL OPTION UNDER THIS AGREEMENT PRO RATA
ACCORDING TO THE NUMBER OF SHARES OF SUCH CLASS OF CALL OPTION SHARES SUBJECT TO
THE APPLICABLE CALL OPTION HELD BY SUCH OTHER HOLDER(S) AT THE TIME OF DELIVERY
OF SUCH CALL OPTION NOTICE (DETERMINED AS CLOSE AS PRACTICABLE TO THE NEAREST
WHOLE SHARES).  THE NUMBER OF EACH CLASS OF CALL OPTION SHARES SUBJECT TO THE
APPLICABLE CALL OPTION TO BE REPURCHASED HEREUNDER SHALL BE ALLOCATED AMONG
EXECUTIVE AND THE OTHER HOLDERS OF SUCH CLASS OF CALL OPTION SHARES (IF ANY)
SUBJECT TO THE APPLICABLE CALL OPTION PRO RATA ACCORDING TO THE NUMBER OF SHARES
OF  SUCH CLASS OF CALL OPTION SHARES TO BE PURCHASED FROM SUCH PERSONS.


(D)   IF FOR ANY REASON PARENT DOES NOT ELECT TO PURCHASE ALL OF THE CALL OPTION
SHARES PURSUANT TO THE APPLICABLE CALL OPTION, THE INVESTOR SHALL BE ENTITLED TO
EXERCISE THE APPLICABLE CALL OPTION FOR THE CALL OPTION SHARES SUBJECT THERETO
WHICH PARENT HAS NOT ELECTED TO PURCHASE (THE “AVAILABLE SHARES”).  AS SOON AS
PRACTICABLE AFTER PARENT HAS DETERMINED THAT THERE WILL BE AVAILABLE SHARES, BUT
IN ANY EVENT WITHIN 150 DAYS AFTER THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY AND ITS SUBSIDIARIES, PARENT SHALL GIVE WRITTEN NOTICE (THE
“INVESTOR CALL NOTICE”) TO THE INVESTOR SETTING FORTH THE NUMBER OF AVAILABLE
SHARES AND THE PURCHASE PRICE FOR EACH CLASS OF THE AVAILABLE SHARES. THE
INVESTOR MAY ELECT TO PURCHASE ANY OR ALL OF THE AVAILABLE SHARES BY GIVING
WRITTEN NOTICE TO PARENT WITHIN 30 DAYS AFTER THE INVESTOR CALL NOTICE HAS BEEN
GIVEN BY PARENT.  AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN TEN DAYS AFTER
THE EXPIRATION OF THE 30-DAY PERIOD SET FORTH ABOVE, PARENT SHALL NOTIFY EACH
HOLDER OF CALL OPTION SHARES SUBJECT TO THE APPLICABLE CALL OPTION AS TO THE
NUMBER OF EACH CLASS OF CALL OPTION SHARES BEING PURCHASED FROM SUCH HOLDER BY
THE INVESTOR (THE “SUPPLEMENTAL CALL OPTION NOTICE”).  AT THE TIME PARENT
DELIVERS THE SUPPLEMENTAL CALL OPTION NOTICE TO THE HOLDER(S) OF CALL OPTION
SHARES SUBJECT TO THE APPLICABLE CALL OPTION, PARENT SHALL ALSO DELIVER WRITTEN
NOTICE TO THE INVESTOR SETTING FORTH THE NUMBER OF EACH CLASS OF CALL OPTION
SHARES SUBJECT TO THE APPLICABLE CALL OPTION THE INVESTOR IS ENTITLED TO
PURCHASE, THE AGGREGATE PURCHASE PRICE AND THE TIME AND PLACE OF THE CLOSING OF
THE TRANSACTION. THE NUMBER OF EACH

8


--------------------------------------------------------------------------------



CLASS OF CALL OPTION SHARES SUBJECT TO THE APPLICABLE CALL OPTION TO BE
REPURCHASED HEREUNDER SHALL BE ALLOCATED AMONG PARENT AND THE INVESTOR PRO RATA
ACCORDING TO THE NUMBER OF SHARES OF EACH CLASS OF CALL OPTION SHARES TO BE
PURCHASED BY EACH OF THEM.  IN THE EVENT THAT PARENT AND THE INVESTOR
COLLECTIVELY ELECT TO REPURCHASE LESS THAN 100% OF THE CALL OPTION SHARES
SUBJECT TO THE APPLICABLE CALL OPTION, SUCH CALL OPTION MUST BE PROPORTIONATELY
EXERCISED WITH RESPECT TO THE CALL OPTION SHARES SUBJECT TO THE APPLICABLE CALL
OPTION (I.E., IF PARENT AND THE INVESTOR COLLECTIVELY DESIRE TO REPURCHASE 50%
OF THE SHARES OF COMMON STOCK SUBJECT TO THE APPLICABLE CALL OPTION, PARENT AND
THE INVESTOR COLLECTIVELY MUST ALSO REPURCHASE 50% OF THE SHARES OF SERIES A
PREFERRED STOCK SUBJECT TO THE APPLICABLE CALL OPTION).


(E)   THE CLOSING OF THE PURCHASE OF THE CALL OPTION SHARES PURSUANT TO A
PARTICULAR CALL OPTION SHALL TAKE PLACE ON THE DATE DESIGNATED BY PARENT IN THE
CALL OPTION NOTICE OR SUPPLEMENTAL CALL OPTION NOTICE, WHICH DATE SHALL NOT BE
MORE THAN 60 DAYS NOR LESS THAN 15 DAYS AFTER THE DELIVERY OF THE LATER OF
EITHER SUCH NOTICE TO BE DELIVERED (OR, IF APPLICABLE, FROM THE DATE ON WHICH
THE INDEPENDENT INVESTMENT BANKING OR OTHER PROFESSIONAL VALUATION FIRM HAS
PRESENTED ITS FAIR MARKET VALUE DETERMINATION TO THE PARENT BOARD).  PARENT
AND/OR THE INVESTOR (AS APPLICABLE) SHALL EACH PAY THE PORTION OF THE AGGREGATE
PURCHASE PRICE FOR THE CALL OPTION SHARES SUBJECT TO THE APPLICABLE CALL OPTION
TO BE PURCHASED PURSUANT TO SUCH CALL OPTION BY PARENT OR THE INVESTOR (AS
APPLICABLE) BY IMMEDIATELY AVAILABLE FUNDS.  IN ADDITION, PARENT AND/OR THE
INVESTOR (AS APPLICABLE) MAY PAY THE PURCHASE PRICE FOR SUCH SHARES BY
OFFSETTING BONA FIDE DEBTS OWED BY EXECUTIVE TO EITHER OF THEM OR ANY OF THEIR
RESPECTIVE AFFILIATES.  PARENT AND ITS AFFILIATES SHALL BE ENTITLED TO RECEIVE
CUSTOMARY REPRESENTATIONS AND WARRANTIES (AND THERE SHALL BE NO OTHER
REPRESENTATIONS AND WARRANTIES AND THERE SHALL BE NO INDEMNIFICATION OTHER THAN
AS A RESULT OF THE BREACH OF SUCH AGREEMENT) FROM EXECUTIVE REGARDING GOOD TITLE
TO SUCH SHARES, THAT THE SHARES ARE FREE AND CLEAR OF ANY LIENS, SECURITY
INTERESTS, MORTGAGES, PLEDGES OR OTHER ENCUMBRANCES, THAT EXECUTIVE HAS THE
CAPACITY AND ALL NECESSARY AUTHORITY TO ENTER INTO SUCH AGREEMENT, THAT THE
AGREEMENT IS NOT IN VIOLATION OR CONTRAVENTION OF ANY OTHER AGREEMENT AND THAT
EXECUTIVE HAS CONSULTED WITH COUNSEL.  THERE SHALL BE NO REPRESENTATIONS OR
WARRANTIES OTHER THAN DESCRIBED IN THE PREVIOUS SENTENCE AND THE ONLY
INDEMNIFICATION OBLIGATION SHALL BE FOR A BREACH OF SUCH REPRESENTATIONS AND
WARRANTIES.  EXECUTIVE SHALL FURTHER AGREE TO RELEASE AND DISCHARGE ANY AND ALL
CLAIMS RELATED TO SUCH REPURCHASE.


(F)    THE RIGHT OF PARENT AND THE INVESTOR TO REPURCHASE CALL OPTION SHARES
PURSUANT TO THIS PARAGRAPH 10 SHALL TERMINATE UPON AN UNDERWRITTEN PUBLIC
OFFERING OF PARENT’S COMMON STOCK, REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED FROM TIME TO TIME.


(G)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ALL
REPURCHASES OF CALL OPTION SHARES HEREUNDER SHALL BE SUBJECT TO APPLICABLE
RESTRICTIONS CONTAINED IN THE DELAWARE GENERAL CORPORATION LAW AND IN PARENT’S
AND ITS SUBSIDIARIES’ DEBT FINANCING AGREEMENTS WITH UNAFFILIATED THIRD PARTIES.
IF ANY SUCH RESTRICTIONS PROHIBIT THE REPURCHASE OF CALL OPTION SHARES HEREUNDER
WHICH PARENT AND/OR THE INVESTOR IS OTHERWISE ENTITLED TO MAKE, THE TIME PERIODS
PROVIDED IN THIS PARAGRAPH 10 SHALL BE SUSPENDED, AND PARENT AND THE INVESTOR
MAY MAKE SUCH REPURCHASES AS SOON AS IT IS PERMITTED TO DO SO UNDER SUCH
RESTRICTIONS.


11.           PURCHASE OBLIGATION.  ON THE EFFECTIVE DATE AND CONCURRENTLY WITH
THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, EXECUTIVE
SHALL (I) EXECUTE AND DELIVER TO PARENT A COUNTERPART SIGNATURE PAGE TO THE
STOCK PURCHASE AGREEMENT ATTACHED HERETO IN THE FORM OF EXHIBIT C (THE “STOCK
PURCHASE AGREEMENT”) AND (II) ON AND SUBJECT TO THE TERMS SET FORTH IN THE STOCK
PURCHASE AGREEMENT, MAKE AN INVESTMENT IN PARENT IN AN AGGREGATE AMOUNT IN CASH
(AND/OR, PROVIDED THAT THE PARENT HAS CONSENTED TO SUCH EXCHANGE AND AGREED TO
THE NUMBER OF SHARES TO BE EXCHANGED, A NUMBER OF EXCHANGED SHARES OF VOTING
COMMON STOCK OF WII COMPONENTS EACH HAVING A VALUE EQUAL TO THE PRICE PER COMMON
SHARE (AS DEFINED IN THE MERGER AGREEMENT)) EQUAL TO $180,000 IN THE AGGREGATE
(THE “CASH INVESTMENT AMOUNT”) TO PURCHASE (X) A NUMBER OF SHARES OF PARENT’S
COMMON STOCK (AS DEFINED IN THE STOCK PURCHASE AGREEMENT) EQUAL TO THE QUOTIENT
DETERMINED BY DIVIDING (1) THE PRODUCT OF (A) THE

9


--------------------------------------------------------------------------------



COMMON INVESTMENT PERCENTAGE (AS DEFINED BELOW) AND (B) THE CASH INVESTMENT
AMOUNT, BY (2) THE PER SHARE PURCHASE PRICE FOR THE COMMON STOCK SET FORTH
THEREIN (WHICH SHALL BE THE SAME PER SHARE PURCHASE PRICE FOR THE COMMON STOCK
TO BE PAID BY THE OTHER PURCHASERS THEREOF ON THE EFFECTIVE DATE PURSUANT TO THE
STOCK PURCHASE AGREEMENT) AND (Y) A NUMBER OF SHARES OF PARENT’S SERIES A
PREFERRED STOCK (AS DEFINED IN THE STOCK PURCHASE AGREEMENT) EQUAL TO THE
QUOTIENT DETERMINED BY DIVIDING (1) THE PRODUCT OF (A) THE PREFERRED INVESTMENT
PERCENTAGE (AS DEFINED BELOW) AND (B) THE CASH INVESTMENT AMOUNT, BY (2) THE PER
SHARE PURCHASE PRICE FOR THE SERIES A PREFERRED STOCK SET FORTH THEREIN (WHICH
SHALL BE THE SAME PER SHARE PURCHASE PRICE FOR THE SERIES A PREFERRED STOCK TO
BE PAID BY THE OTHER PURCHASERS THEREOF ON THE EFFECTIVE DATE PURSUANT TO THE
STOCK PURCHASE AGREEMENT).  FOR PURPOSES HEREOF, (1) THE TERM “COMMON INVESTMENT
PERCENTAGE” SHALL MEAN THE QUOTIENT (EXPRESSED AS A DECIMAL) DETERMINED BY
DIVIDING (A) THE AGGREGATE PURCHASE PRICE TO BE PAID BY INVESTOR ON THE
EFFECTIVE DATE UNDER THE STOCK PURCHASE AGREEMENT IN EXCHANGE FOR THE SHARES OF
COMMON STOCK TO BE PURCHASED BY THE INVESTOR THEREUNDER ON THE EFFECTIVE DATE,
BY (B) THE AGGREGATE PURCHASE PRICES TO BE PAID BY INVESTOR ON THE EFFECTIVE
DATE UNDER THE STOCK PURCHASE AGREEMENT IN EXCHANGE FOR THE SHARES OF COMMON
STOCK AND THE SHARES OF SERIES A PREFERRED STOCK TO BE PURCHASED BY THE INVESTOR
THEREUNDER ON THE EFFECTIVE DATE AND (2) THE TERM “PREFERRED INVESTMENT
PERCENTAGE” SHALL MEAN THE QUOTIENT (EXPRESSED AS A DECIMAL) DETERMINED BY
DIVIDING (A) THE AGGREGATE PURCHASE PRICE TO BE PAID BY INVESTOR ON THE
EFFECTIVE DATE UNDER THE STOCK PURCHASE AGREEMENT IN EXCHANGE FOR THE SHARES OF
SERIES A PREFERRED STOCK TO BE PURCHASED BY THE INVESTOR THEREUNDER ON THE
EFFECTIVE DATE, BY (B) THE AGGREGATE PURCHASE PRICES TO BE PAID BY INVESTOR ON
THE EFFECTIVE DATE UNDER THE STOCK PURCHASE AGREEMENT IN EXCHANGE FOR THE SHARES
OF COMMON STOCK AND THE SHARES OF SERIES A PREFERRED STOCK TO BE PURCHASED BY
THE INVESTOR THEREUNDER ON THE EFFECTIVE DATE.

For purposes hereof, the term “Common Stock” shall have the meaning ascribed to
such term in the Stock Purchase Agreement and the term “Series A Preferred
Stock” shall have the meaning ascribed to such term in the Stock Purchase
Agreement.


12.           SURVIVAL.  PARAGRAPHS 5 THROUGH 26, INCLUSIVE, SHALL SURVIVE AND
CONTINUE IN FULL FORCE IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING THE
EXPIRATION OR TERMINATION OF THE EMPLOYMENT PERIOD.


13.           NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE EITHER PERSONALLY DELIVERED, SENT BY REPUTABLE OVERNIGHT
COURIER SERVICE OR MAILED BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, TO THE
RECIPIENT AT THE ADDRESS BELOW INDICATED:

Notices to Executive:

 

Joe Beyer

2273 - 135th Avenue

Kent, MN 56553

 

Notices to the Company:

 

WII Merger Corporation

c/o WII Components, Inc.

525 Lincoln Avenue SE

St. Cloud, MN 56304

Attn: Chief Executive Officer

 

10


--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

WII Merger Corporation

c/o Olympus Partners

One Station Place, 4th Floor

Stamford, CT 06902

Attn: L. David Cardenas

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attn: John A Schoenfeld, P.C.

 

Notices to Parent

 

WII Holding, Inc.

c/o Olympus Partners

One Station Place, 4th Floor

Stamford, CT 06902

Attn: L. David Cardenas

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attn: John A Schoenfeld, P.C.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.


14.           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ACTION IN ANY OTHER JURISDICTION,
BUT THIS AGREEMENT SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH
JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER
BEEN CONTAINED HEREIN.


15.           COMPLETE AGREEMENT.  THIS AGREEMENT CONTAINS THE COMPLETE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES AND PREEMPTS ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED
TO THE SUBJECT MATTER HEREOF IN ANY WAY (INCLUDING THE EXISTING AGREEMENT).

11


--------------------------------------------------------------------------------



16.           NO STRICT CONSTRUCTION. THE LANGUAGE USED IN THIS AGREEMENT SHALL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.


17.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


18.           SUCCESSORS AND ASSIGNS. THIS AGREEMENT IS INTENDED TO BIND AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE, PARENT, THE COMPANY AND
THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT EXECUTIVE MAY NOT
ASSIGN HIS RIGHTS OR DELEGATE HIS DUTIES OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY AND PARENT.  INVESTOR AND EACH OF THE
COMPANY’S SUBSIDIARIES ARE INTENDED THIRD PARTY BENEFICIARIES OF THE COVENANTS
AND AGREEMENTS MADE BY EXECUTIVE IN THIS AGREEMENT.


19.           CHOICE OF LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE
EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF MINNESOTA OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MINNESOTA.


20.           AMENDMENT AND WAIVER. THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY (AS
APPROVED BY THE BOARD), PARENT (AS APPROVED BY THE PARENT BOARD), INVESTOR AND
EXECUTIVE, AND NO COURSE OF CONDUCT OR COURSE OF DEALING OR FAILURE OR DELAY BY
ANY PARTY HERETO IN ENFORCING OR EXERCISING ANY OF THE PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE COMPANY’S RIGHT TO TERMINATE THE
EMPLOYMENT PERIOD FOR CAUSE) SHALL AFFECT THE VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS AGREEMENT OR BE DEEMED TO BE AN IMPLIED WAIVER OF ANY
PROVISION OF THIS AGREEMENT.


21.           INSURANCE. THE COMPANY MAY, AT ITS DISCRETION, APPLY FOR AND
PROCURE IN ITS OWN NAME AND FOR ITS OWN BENEFIT LIFE AND/OR DISABILITY INSURANCE
ON EXECUTIVE IN ANY AMOUNT OR AMOUNTS CONSIDERED ADVISABLE. EXECUTIVE AGREES TO
COOPERATE IN ANY MEDICAL OR OTHER EXAMINATION, SUPPLY ANY INFORMATION AND
EXECUTE AND DELIVER ANY APPLICATIONS OR OTHER INSTRUMENTS IN WRITING AS MAY BE
REASONABLY NECESSARY TO OBTAIN AND CONSTITUTE SUCH INSURANCE. EXECUTIVE HEREBY
REPRESENTS THAT HE HAS NO REASON TO BELIEVE THAT HIS LIFE IS NOT INSURABLE AT
RATES NOW PREVAILING FOR HEALTHY MEN OF HIS AGE.


22.           CORPORATE OPPORTUNITY.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL SUBMIT TO THE BOARD ALL BUSINESS, COMMERCIAL AND INVESTMENT OPPORTUNITIES
OR OFFERS PRESENTED TO EXECUTIVE OR OF WHICH EXECUTIVE BECOMES AWARE WHICH
RELATE TO THE BUSINESS OF THE COMPANY AT ANY TIME DURING THE EMPLOYMENT PERIOD
(“CORPORATE OPPORTUNITIES”). UNLESS APPROVED BY THE BOARD, EXECUTIVE SHALL NOT
ACCEPT OR PURSUE, DIRECTLY OR INDIRECTLY, ANY CORPORATE OPPORTUNITIES ON
EXECUTIVE’S OWN BEHALF.


23.           EXECUTIVE’S COOPERATION. DURING THE EMPLOYMENT PERIOD AND
THEREAFTER FOR A PERIOD OF SIX (6) YEARS, EXECUTIVE SHALL COOPERATE WITH THE
COMPANY AND ITS SUBSIDIARIES IN ANY INTERNAL INVESTIGATION, ANY ADMINISTRATIVE,
REGULATORY OR JUDICIAL PROCEEDING OR ANY DISPUTE WITH A THIRD PARTY AS
REASONABLY REQUESTED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, EXECUTIVE
BEING AVAILABLE TO THE COMPANY UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL
INVESTIGATIONS, APPEARING AT THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT
REQUIRING SERVICE OF A SUBPOENA OR OTHER LEGAL PROCESS, VOLUNTEERING TO THE
COMPANY ALL PERTINENT INFORMATION AND TURNING OVER TO THE COMPANY ALL RELEVANT
DOCUMENTS WHICH ARE OR MAY COME INTO EXECUTIVE’S POSSESSION, ALL AT TIMES AND ON
SCHEDULES THAT ARE REASONABLY CONSISTENT WITH EXECUTIVE’S OTHER PERMITTED
ACTIVITIES AND COMMITMENTS). IN THE EVENT THE COMPANY REQUIRES EXECUTIVE’S

12


--------------------------------------------------------------------------------



COOPERATION IN ACCORDANCE WITH THIS PARAGRAPH AFTER THE EMPLOYMENT PERIOD, THE
COMPANY SHALL REIMBURSE EXECUTIVE FOR REASONABLE TRAVEL EXPENSES (INCLUDING
LODGING AND MEALS) UPON SUBMISSION OF RECEIPTS.


24.           TAX DISCLOSURES. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE COMPANY AND EXECUTIVE AND EACH OTHER PARTY TO THE TRANSACTION CONTEMPLATED
HEREBY (AND EACH AFFILIATE AND PERSON ACTING ON BEHALF OF ANY SUCH PARTY) AGREE
THAT EACH PARTY (AND EACH EMPLOYEE, REPRESENTATIVE AND OTHER AGENT OF SUCH
PARTY) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT, LIMITATION OF ANY KIND, THE
TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION AND ALL MATERIALS OF ANY KIND
(INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO SUCH PARTY OR
SUCH PERSON RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE, EXCEPT TO THE
EXTENT NECESSARY TO COMPLY WITH ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.
THIS AUTHORIZATION IS NOT INTENDED TO PERMIT DISCLOSURE OF ANY OTHER
INFORMATION, INCLUDING, WITHOUT LIMITATION (I) ANY PORTION OF ANY MATERIALS TO
THE EXTENT NOT RELATED TO THE TAX TREATMENT OR TAX STRUCTURE OF THE TRANSACTION,
(II) THE IDENTITIES OF PARTICIPANTS OR POTENTIAL PARTICIPANTS IN THE
TRANSACTION, (III) THE EXISTENCE OR STATUS OF ANY NEGOTIATIONS, (IV) ANY PRICING
OR FINANCIAL INFORMATION (EXCEPT TO THE EXTENT SUCH PRICING OR FINANCIAL
INFORMATION IS RELATED TO THE TAX TREATMENT OR TAX STRUCTURE OF THE TRANSACTION)
OR (V) ANY OTHER TERM OR DETAIL NOT RELEVANT TO THE TAX TREATMENT OR THE TAX
STRUCTURE OF THE TRANSACTION.


25.           ARBITRATION.


(A)           EXCEPT WITH RESPECT TO DISPUTES AND CLAIMS UNDER PARAGRAPHS 5, 6
AND 7 HEREOF (WHICH THE PARTIES HERETO MAY PURSUE IN ANY COURT OF COMPETENT
JURISDICTION AND WHICH MAY BE PURSUED IN ANY COURT OF COMPETENT JURISDICTION AS
SPECIFIED BELOW AND WITH RESPECT TO WHICH EACH PARTY SHALL BEAR THE COST OF ITS
OWN ATTORNEYS’ FEES AND EXPENSES, EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY
APPLICABLE LAW), EACH PARTY HERETO AGREES THAT ARBITRATION, PURSUANT TO THE
PROCEDURES SET FORTH IN THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION (AS ADOPTED AND EFFECTIVE AS OF
JUNE 1, 1997 OR SUCH LATER VERSION AS MAY THEN BE IN EFFECT) (THE “AAA RULES”),
SHALL BE THE SOLE AND EXCLUSIVE METHOD FOR RESOLVING ANY CLAIM OR DISPUTE
(“CLAIM”) ARISING OUT OF OR RELATING TO THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY
(INCLUDING, WITHOUT LIMITATION, CLAIMS AND DISPUTES REGARDING EMPLOYMENT
DISCRIMINATION, SEXUAL HARASSMENT, TERMINATION AND DISCHARGE), WHETHER SUCH
CLAIM AROSE OR THE FACTS ON WHICH SUCH CLAIM IS BASED OCCURRED PRIOR TO OR AFTER
THE EXECUTION AND DELIVERY OF THIS AGREEMENT.  THE PARTIES HERETO AGREE THAT (I)
ONE ARBITRATOR SHALL BE APPOINTED PURSUANT TO THE AAA RULES TO CONDUCT ANY SUCH
ARBITRATION, (II) ALL MEETINGS OF THE PARTIES AND ALL HEARINGS WITH RESPECT TO
ANY SUCH ARBITRATION SHALL TAKE PLACE IN MINNEAPOLIS, MINNESOTA, (III) EACH
PARTY TO THE ARBITRATION SHALL BEAR ITS OWN COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL ATTORNEYS’ FEES AND EXPENSES, EXCEPT TO THE EXTENT
OTHERWISE PROVIDED BY APPLICABLE LAW), (IV) ALL COSTS AND EXPENSES OF THE
ARBITRATION PROCEEDING (SUCH AS FILING FEES, THE ARBITRATOR’S FEES, HEARING
EXPENSES, ETC.) SHALL BE BORNE EQUALLY BY THE PARTIES HERETO. THE PARTIES AGREE
THAT THE JUDGMENT, AWARD OR OTHER DETERMINATION OF ANY ARBITRATION UNDER THE AAA
RULES SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL OF THE PARTIES HERETO.
NOTHING IN THIS PARAGRAPH 25 SHALL PROHIBIT ANY PARTY HERETO FROM INSTITUTING
LITIGATION TO ENFORCE ANY FINAL JUDGMENT, AWARD OR DETERMINATION OF THE
ARBITRATION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE APPROPRIATE STATE COURTS SITTING IN MINNEAPOLIS, MINNESOTA, AND AGREES THAT
EITHER COURT SHALL BE THE EXCLUSIVE FORUM FOR THE ENFORCEMENT OF ANY SUCH FINAL
JUDGMENT, AWARD OR DETERMINATION OF THE ARBITRATION.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY REGISTERED MAIL OR PERSONAL
SERVICE AND WAIVES ANY OBJECTION ON THE GROUNDS OF PERSONAL JURISDICTION, VENUE
OR INCONVENIENCE OF THE FORUM.  EACH PARTY HERETO FURTHER AGREES THAT EACH OTHER
PARTY HERETO MAY INITIATE LITIGATION IN ANY COURT OF COMPETENT JURISDICTION TO
EXECUTE ANY JUDICIAL JUDGMENT ENFORCING OR NOT ENFORCING ANY AWARD, JUDGMENT OR
DETERMINATION OF THE ARBITRATION.


(B)           NOTWITHSTANDING THE FOREGOING, PRIOR TO ANY PARTY HERETO
INSTITUTING ANY ARBITRATION PROCEEDING HEREUNDER TO RESOLVE ANY CLAIM, SUCH
PARTY FIRST SHALL SUBMIT THE CLAIM TO A MEDIATION PROCEEDING BETWEEN THE PARTIES
HERETO WHICH SHALL BE GOVERNED BY THE PREVAILING PROCEDURES OF THE

13


--------------------------------------------------------------------------------



AMERICAN ARBITRATION ASSOCIATION AND SHALL BE CONDUCTED IN MINNEAPOLIS,
MINNESOTA. IF THE PARTIES HERETO HAVE NOT AGREED IN WRITING TO A RESOLUTION OF
THE CLAIM PURSUANT TO THE MEDIATION WITHIN 45 DAYS AFTER THE COMMENCEMENT
THEREOF OF IF ANY PARTY REFUSES TO PARTICIPATE IN THE MEDIATION PROCESS, THEN
THE CLAIM MAY ‘BE SUBMITTED TO ARBITRATION UNDER PARAGRAPH 25(A) ABOVE.  EACH
PARTY HERETO SHALL BEAR ITS OWN COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THE MEDIATION, AND ALL COSTS AND EXPENSES OF THE MEDIATION PROCEEDING SHALL BE
BORNE EQUALLY BY THE PARTIES HERETO.


26.           EFFECT OF THE MERGER.  FROM AND AFTER THE EFFECTIVE DATE, BY
VIRTUE OF THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT WHEREUPON THE COMPANY
SHALL MERGE WITH AND INTO WII COMPONENTS, WITH WII COMPONENTS AS THE SURVIVING
CORPORATION AND A SUBSIDIARY OF PARENT, AND WITHOUT ANY ACTION ON THE PART OF
ANY PARTY HERETO, ALL REFERENCES HEREIN TO THE “COMPANY” SHALL BE DEEMED TO
REFER TO “WII COMPONENTS, INC.”


27.           EFFECTIVENESS.  IN THE EVENT THAT THE TRANSACTIONS CONTEMPLATED BY
THE MERGER AGREEMENT (INCLUDING THE MERGER CONTEMPLATED THEREBY) DO NOT CLOSE
FOR ANY REASON, THIS AGREEMENT SHALL BE NULLIFIED AND SHALL HAVE NO FURTHER
FORCE AND EFFECT.

*  *  *  *  *  *

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

WII MERGER CORPORATION

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

WII HOLDING, INC.

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

Joe Beyer

 


--------------------------------------------------------------------------------


Exhibit A

GENERAL RELEASE

I,                                         , in  consideration of and subject to
the performance by                             , a Delaware corporation
(together with its subsidiaries, the “Company”) of its obligations under the
Employment Agreement, dated as of                              (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its affiliates and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company and
its affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.


1.     I UNDERSTAND THAT ANY PAYMENTS OR BENEFITS PAID OR GRANTED TO ME UNDER
PARAGRAPH 4(B) OF THE AGREEMENT REPRESENT, IN PART, CONSIDERATION FOR SIGNING
THIS GENERAL RELEASE AND ARE NOT SALARY, WAGES OR BENEFITS TO WHICH I WAS OR MAY
HAVE BEEN ALREADY ENTITLED. I UNDERSTAND AND AGREE THAT I WILL NOT RECEIVE THE
PAYMENTS AND BENEFITS SPECIFIED IN PARAGRAPH 4(B) OF THE AGREEMENT UNLESS I
EXECUTE THIS GENERAL RELEASE AND DO NOT REVOKE THIS GENERAL RELEASE WITHIN THE
TIME PERIOD PERMITTED HEREAFTER OR BREACH THIS GENERAL RELEASE.  SUCH PAYMENTS
AND BENEFITS WILL NOT BE CONSIDERED COMPENSATION FOR PURPOSES OF ANY EMPLOYEE
BENEFIT PLAN, PROGRAM, POLICY OR ARRANGEMENT MAINTAINED OR HEREAFTER ESTABLISHED
BY THE COMPANY OR ITS AFFILIATES.  I ALSO ACKNOWLEDGE AND REPRESENT THAT I HAVE
RECEIVED ALL PAYMENTS AND BENEFITS THAT I AM ENTITLED TO RECEIVE (AS OF THE DATE
HEREOF) BY VIRTUE OF ANY EMPLOYMENT BY THE COMPANY AND/OR ANY OF ITS AFFILIATES.


2.     EXCEPT (I) AS PROVIDED IN PARAGRAPH 4 BELOW, (II) AS PROVIDED IN THE
MERGER AGREEMENT, (III) AS TO SUCH INDEMNIFICATION RIGHTS PROVIDED BY THE
COMPANY TO ITS DIRECTORS AND OFFICERS, IN THEIR CAPACITY AS SUCH, TO THE MAXIMUM
EXTENT ALLOWED BY APPLICABLE LAW (IV) AS TO CLAIMS WITH RESPECT TO ANY EARNED
BUT UNPAID VACATION AND PAID-TIME OFF THAT HAS BEEN ACCRUED PRIOR TO EXECUTIVE’S
TERMINATION PURSUANT TO THE COMPANY’S BENEFITS PLANS AND POLICIES AND (V) FOR
THE PROVISIONS OF THE AGREEMENT WHICH EXPRESSLY SURVIVE THE TERMINATION OF MY
EMPLOYMENT WITH THE COMPANY AND/OR ANY OF ITS AFFILIATES, I KNOWINGLY AND
VOLUNTARILY (FOR MYSELF, MY HEIRS, EXECUTORS, ADMINISTRATORS AND ASSIGNS)
RELEASE AND FOREVER DISCHARGE THE COMPANY AND THE OTHER RELEASED PARTIES FROM
ANY AND ALL CLAIMS, SUITS, CONTROVERSIES, ACTIONS, CAUSES OF ACTION,
CROSS-CLAIMS, COUNTER-CLAIMS, DEMANDS, DEBTS, COMPENSATORY DAMAGES, LIQUIDATED
DAMAGES, PUNITIVE OR EXEMPLARY DAMAGES, OTHER DAMAGES, CLAIMS FOR COSTS AND
ATTORNEYS’ FEES, OR LIABILITIES OF ANY NATURE WHATSOEVER IN LAW AND IN EQUITY,
BOTH PAST AND PRESENT (THROUGH THE DATE THIS GENERAL RELEASE BECOMES EFFECTIVE
AND ENFORCEABLE) AND WHETHER KNOWN OR UNKNOWN, SUSPECTED, OR CLAIMED AGAINST THE
COMPANY OR ANY OF THE RELEASED PARTIES WHICH I, MY SPOUSE, OR ANY OF MY HEIRS,
EXECUTORS, ADMINISTRATORS OR ASSIGNS, MAY HAVE, WHICH ARISE OUT OF OR ARE
CONNECTED WITH MY EMPLOYMENT WITH, OR MY SEPARATION OR TERMINATION FROM, THE
COMPANY (INCLUDING, BUT NOT LIMITED TO, ANY ALLEGATION, CLAIM OR VIOLATION,
ARISING UNDER: TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE CIVIL
RIGHTS ACT OF 1991; THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED
(INCLUDING THE OLDER WORKERS BENEFIT PROTECTION ACT); THE EQUAL PAY ACT OF 1963,
AS AMENDED; THE AMERICANS WITH DISABILITIES ACT OF 1990; THE FAMILY AND MEDICAL
LEAVE ACT OF 1993; THE WORKER ADJUSTMENT RETRAINING AND NOTIFICATION ACT; THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974; ANY APPLICABLE EXECUTIVE ORDER
PROGRAMS; THE FAIR LABOR STANDARDS ACT; OR THEIR STATE OR LOCAL COUNTERPARTS; OR
UNDER ANY OTHER FEDERAL, STATE OR LOCAL CIVIL OR HUMAN RIGHTS LAW, OR UNDER ANY
OTHER LOCAL, STATE, OR FEDERAL LAW, REGULATION OR ORDINANCE; OR UNDER ANY PUBLIC
POLICY, CONTRACT OR TORT, OR UNDER COMMON LAW; OR ARISING UNDER ANY POLICIES,
PRACTICES OR PROCEDURES OF THE COMPANY AND/OR ANY OF ITS AFFILIATES; OR ANY
CLAIM FOR WRONGFUL DISCHARGE, BREACH OF CONTRACT, INFLICTION OF EMOTIONAL
DISTRESS, DEFAMATION; OR ANY CLAIM FOR COSTS, FEES, OR OTHER EXPENSES, INCLUDING
ATTORNEYS’ FEES INCURRED IN THESE MATTERS) (ALL OF THE FOREGOING COLLECTIVELY
REFERRED TO HEREIN AS THE “CLAIMS”).


--------------------------------------------------------------------------------



3.     I REPRESENT THAT I HAVE MADE NO ASSIGNMENT OR TRANSFER OF ANY RIGHT,
CLAIM, DEMAND, CAUSE OF ACTION, OR OTHER MATTER COVERED BY PARAGRAPH 2 ABOVE.


4.     I AGREE THAT THIS GENERAL RELEASE DOES NOT WAIVE OR RELEASE ANY RIGHTS OR
CLAIMS THAT I MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967
WHICH ARISE AFTER THE DATE I EXECUTE THIS GENERAL RELEASE. I ACKNOWLEDGE AND
AGREE THAT MY SEPARATION FROM EMPLOYMENT WITH THE COMPANY AND/OR ANY OF ITS
AFFILIATES IN COMPLIANCE WITH THE TERMS OF THE AGREEMENT SHALL NOT SERVE AS THE
BASIS FOR ANY CLAIM OR ACTION (INCLUDING, WITHOUT LIMITATION, ANY CLAIM UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967).


5.     IN SIGNING THIS GENERAL RELEASE, I ACKNOWLEDGE AND INTEND THAT IT SHALL
BE EFFECTIVE AS A BAR TO EACH AND EVERY ONE OF THE CLAIMS HEREINABOVE MENTIONED
OR IMPLIED. I EXPRESSLY CONSENT THAT THIS GENERAL RELEASE SHALL BE GIVEN FULL
FORCE AND EFFECT ACCORDING TO EACH AND ALL OF ITS EXPRESS TERMS AND PROVISIONS,
INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS (NOTWITHSTANDING ANY
STATE STATUTE THAT EXPRESSLY LIMITS THE EFFECTIVENESS OF A GENERAL RELEASE OF
UNKNOWN, UNSUSPECTED AND UNANTICIPATED CLAIMS), IF ANY, AS WELL AS THOSE
RELATING TO ANY OTHER CLAIMS HEREINABOVE MENTIONED OR IMPLIED. I ACKNOWLEDGE AND
AGREE THAT THIS WAIVER IS AN ESSENTIAL AND MATERIAL TERM OF THIS GENERAL RELEASE
AND THAT WITHOUT SUCH WAIVER THE COMPANY WOULD NOT HAVE AGREED TO THE TERMS OF
THE AGREEMENT.  I FURTHER AGREE THAT IN THE EVENT I SHOULD BRING A CLAIM SEEKING
DAMAGES AGAINST THE COMPANY OR ANY OF THE OTHER RELEASED PARTIES, OR IN THE
EVENT I SHOULD SEEK TO RECOVER AGAINST THE COMPANY OR ANY OF THE OTHER RELEASED
PARTIES IN ANY CLAIM BROUGHT BY A GOVERNMENTAL AGENCY ON MY BEHALF, THIS GENERAL
RELEASE SHALL SERVE AS A COMPLETE DEFENSE TO SUCH CLAIMS. I FURTHER AGREE THAT I
AM NOT AWARE OF ANY PENDING CLAIM OF THE TYPE DESCRIBED IN PARAGRAPH 2 AS OF THE
EXECUTION OF THIS GENERAL RELEASE.


6.     [I REPRESENT THAT I AM NOT AWARE OF ANY CLAIM BY ME OTHER THAN THE CLAIMS
THAT ARE RELEASED BY THIS AGREEMENT.  I ACKNOWLEDGE THAT I MAY HEREAFTER
DISCOVER CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT THAN THOSE WHICH I NOW KNOW
OR BELIEVE TO EXIST WITH RESPECT TO THE SUBJECT MATTER OF THIS GENERAL RELEASE
AND WHICH,  IF KNOWN OR SUSPECTED AT THE TIME OF ENTERING INTO THIS GENERAL
RELEASE, MAY HAVE MATERIALLY AFFECTED THIS GENERAL RELEASE AND MY DECISION TO
ENTER INTO IT.  NEVERTHELESS, I HEREBY WAIVE ANY RIGHT, CLAIM OR CAUSE OF ACTION
THAT MIGHT ARISE AS A RESULT OF SUCH DIFFERENT OR ADDITIONAL CLAIMS OR FACTS AND
I HEREBY EXPRESSLY WAIVE ANY AND ALL RIGHTS AND BENEFITS CONFIRMED UPON ME BY
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Being aware of such provisions of law, I agree to expressly waive any rights I
may have thereunder, as well as under any other statute or common law principles
of similar effect.](1)


7.     I AGREE THAT NEITHER THIS GENERAL RELEASE, NOR THE FURNISHING OF THE
CONSIDERATION FOR THIS GENERAL RELEASE, SHALL BE DEEMED OR CONSTRUED AT ANY TIME
TO BE AN ADMISSION BY THE COMPANY, ANY RELEASED PARTY OR MYSELF OF ANY IMPROPER
OR UNLAWFUL CONDUCT.

--------------------------------------------------------------------------------


(1)                                  TO BE INCLUDED AS APPLICABLE.


--------------------------------------------------------------------------------



8.     I AGREE THAT I WILL FORFEIT ALL AMOUNTS PAYABLE BY THE COMPANY PURSUANT
TO THE AGREEMENT IF I CHALLENGE THE VALIDITY OF THIS GENERAL RELEASE. I ALSO
AGREE THAT IF I VIOLATE THIS GENERAL RELEASE BY SUING THE COMPANY OR THE OTHER
RELEASED PARTIES, I WILL PAY ALL COSTS AND EXPENSES OF DEFENDING AGAINST THE
SUIT INCURRED BY THE RELEASED PARTIES, INCLUDING REASONABLE ATTORNEYS’ FEES, AND
RETURN ALL PAYMENTS RECEIVED BY ME PURSUANT TO THE AGREEMENT.


9.     I AGREE THAT THIS GENERAL RELEASE AND THE AGREEMENT ARE CONFIDENTIAL AND
AGREE NOT TO DISCLOSE ANY INFORMATION REGARDING THE TERMS OF THIS GENERAL
RELEASE OR THE AGREEMENT, EXCEPT TO MY IMMEDIATE FAMILY AND ANY TAX, LEGAL OR
OTHER COUNSEL I HAVE CONSULTED REGARDING THE MEANING OR EFFECT HEREOF OR AS
REQUIRED BY LAW, AND I WILL INSTRUCT EACH OF THE FOREGOING NOT TO DISCLOSE THE
SAME TO ANYONE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH OF THE
PARTIES (AND EACH AFFILIATE AND PERSON ACTING ON BEHALF OF ANY SUCH PARTY) AGREE
THAT EACH PARTY (AND EACH EMPLOYEE, REPRESENTATIVE, AND OTHER AGENT OF SUCH
PARTY) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE
TAX TREATMENT AND TAX STRUCTURE OF THIS TRANSACTION CONTEMPLATED IN THE
AGREEMENT AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO SUCH PARTY OR SUCH PERSON RELATING TO SUCH TAX
TREATMENT AND TAX STRUCTURE, EXCEPT TO THE EXTENT NECESSARY TO COMPLY WITH ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS.  THIS AUTHORIZATION IS NOT INTENDED
TO PERMIT DISCLOSURE OF ANY OTHER INFORMATION INCLUDING (WITHOUT LIMITATION)
(I) ANY PORTION OF ANY MATERIALS TO THE EXTENT NOT RELATED TO THE TAX TREATMENT
OR TAX STRUCTURE OF THIS TRANSACTION, (II) THE IDENTITIES OF PARTICIPANTS OR
POTENTIAL PARTICIPANTS IN THE AGREEMENT, (III) ANY FINANCIAL INFORMATION (EXCEPT
TO THE EXTENT SUCH INFORMATION IS RELATED TO THE TAX TREATMENT OR TAX STRUCTURE
OF THIS TRANSACTION), OR (IV) ANY OTHER TERM OR DETAIL NOT RELEVANT TO THE TAX
TREATMENT OR THE TAX STRUCTURE OF THIS TRANSACTION.


10.   ANY NON-DISCLOSURE PROVISION IN THIS GENERAL RELEASE DOES NOT PROHIBIT OR
RESTRICT ME (OR MY ATTORNEY) FROM RESPONDING TO ANY INQUIRY ABOUT THIS GENERAL
RELEASE OR ITS UNDERLYING FACTS AND CIRCUMSTANCES BY THE SECURITIES AND EXCHANGE
COMMISSION (SEC), THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (NASD),
ANY OTHER SELF-REGULATORY ORGANIZATION OR GOVERNMENTAL ENTITY.


11.   I AGREE TO REASONABLY COOPERATE WITH THE COMPANY AND ITS AFFILIATES IN ANY
INTERNAL INVESTIGATION, ANY ADMINISTRATIVE, REGULATORY, OR JUDICIAL PROCEEDING
OR ANY DISPUTE WITH A THIRD PARTY. I UNDERSTAND AND AGREE THAT MY COOPERATION
MAY INCLUDE, BUT NOT BE LIMITED TO, MAKING MYSELF AVAILABLE TO THE COMPANY AND
ITS AFFILIATES UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS;
APPEARING AT THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICE
OF A SUBPOENA OR OTHER LEGAL PROCESS; VOLUNTEERING TO THE COMPANY PERTINENT
INFORMATION; AND TURNING OVER TO THE COMPANY ALL RELEVANT DOCUMENTS WHICH ARE OR
MAY COME INTO MY POSSESSION ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY
CONSISTENT WITH MY OTHER PERMITTED ACTIVITIES AND COMMITMENTS. I UNDERSTAND THAT
IN THE EVENT THE COMPANY ASKS FOR MY COOPERATION IN ACCORDANCE WITH THIS
PROVISION, THE COMPANY WILL REIMBURSE ME SOLELY FOR REASONABLE TRAVEL EXPENSES,
(INCLUDING LODGING AND MEALS), UPON MY SUBMISSION OF RECEIPTS, AND FOR MY TIME,
TO THE EXTENT RENDERED AT THE COMPANY’S REQUEST, AT A REASONABLE CONSULTING FEE.


12.   I AGREE NOT TO DISPARAGE THE COMPANY, ITS PAST AND PRESENT INVESTORS,
OFFICERS, DIRECTORS OR EMPLOYEES OR ITS AFFILIATES AND TO KEEP ALL CONFIDENTIAL
AND PROPRIETARY INFORMATION ABOUT THE PAST OR PRESENT BUSINESS AFFAIRS OF THE
COMPANY AND ITS AFFILIATES CONFIDENTIAL UNLESS A PRIOR WRITTEN RELEASE FROM THE
COMPANY IS OBTAINED.  I FURTHER AGREE THAT AS OF THE DATE HEREOF, I HAVE
RETURNED TO THE COMPANY ANY AND ALL PROPERTY, TANGIBLE OR INTANGIBLE, RELATING
TO ITS BUSINESS, WHICH I POSSESSED OR HAD CONTROL OVER AT ANY TIME (INCLUDING,
BUT NOT LIMITED TO, COMPANY-PROVIDED CREDIT CARDS, BUILDING OR OFFICE ACCESS
CARDS, KEYS, COMPUTER EQUIPMENT, MANUALS, FILES, DOCUMENTS, RECORDS, SOFTWARE,
CUSTOMER DATA BASE AND OTHER DATA) AND THAT I SHALL NOT RETAIN ANY COPIES,
COMPILATIONS, EXTRACTS, EXCERPTS, SUMMARIES OR OTHER NOTES OF ANY SUCH MANUALS,
FILES, DOCUMENTS, RECORDS, SOFTWARE, CUSTOMER DATA BASE OR OTHER DATA.


--------------------------------------------------------------------------------



13.   NOTWITHSTANDING ANYTHING IN THIS GENERAL RELEASE TO THE CONTRARY, THIS
GENERAL RELEASE SHALL NOT RELINQUISH, DIMINISH, OR IN ANY WAY AFFECT ANY RIGHTS
OR CLAIMS ARISING OUT OF ANY BREACH BY THE COMPANY OR BY ANY RELEASED PARTY OF
THE AGREEMENT AFTER THE DATE HEREOF.


14.   WHENEVER POSSIBLE, EACH PROVISION OF THIS GENERAL RELEASE SHALL BE
INTERPRETED IN, SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS GENERAL RELEASE IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS GENERAL RELEASE SHALL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(i)                                     I HAVE READ IT CAREFULLY;

(ii)                                  I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

(iii)                               I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv)                              I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

(v)                                 I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF
MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                                  ,              TO CONSIDER IT AND THE CHANGES
MADE SINCE THE                                     ,             VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

(vi)                              THE CHANGES TO THE AGREEMENT SINCE
                                ,             EITHER ARE NOT MATERIAL OR WERE
MADE AT MY REQUEST.

(vii)                           I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE
EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(viii)                        I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND
VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

(ix)                                I AGREE THAT THE PROVISIONS OF THIS GENERAL
RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


--------------------------------------------------------------------------------


 

DATE:

 

 

 

 

 


--------------------------------------------------------------------------------


Exhibit B

Bonus Target Methodologies for Years Ended December 31, 2006 and December 31,
2007

INCENTIVE COMPENSATION

For each fiscal year of the Company beginning after December 31, 2005, Executive
shall earn, as incentive compensation, a percentage of his base salary, up to a
maximum of 75%.  The incentive compensation will be determined, in part on the
basis of EBITDA of the Company and, in part (the “Division Portion”), on the
basis of EBITDA of the subsidiary division, which portions shall be determined
by the Chief Executive Officer of Woodcraft.  Incentive compensation shall be
determined as follows:

A.           For each percentage point (rounded up or down to the nearest whole
number) that the Company’s EBITDA is greater than 85% of the Company’s projected
aggregate EBITDA, up to and including 100%, Executive shall earn the product of
.5% of his base salary multiplied by the Company portion as incentive
compensation, together with the Division Portion at 86 – 100% will not exceed
37.5%; and

B.             For each percentage point (rounded up or down to the nearest
whole number) that the Company’s EBITDA is greater than 100% of the Company’s
projected aggregate EBITDA, up to and including 125%, Executive shall earn .3%
of his base salary multiplied by the Company portion as incentive compensation,
together with the Division portion at 101 – 125 % will not exceed 37.5%; and

C.             For each percentage point (rounded up of down to the nearest
whole number) that the Division’s EBITDA is greater than 85% of the Division’s
projected aggregate EBITDA, up to and including 100%, Executive shall earn the
product of 2% of his base salary multiplied by the Division portion as incentive
compensation, together with the Company portion at 86 – 100% will not exceed
37.5%; and

D.            For each percentage point (rounded up or down to the nearest whole
number) that the Division’s EBITDA is greater than 100% of the Division’s
projected aggregate EBITDA, up to and including 125%, Executive shall earn 1.2%
of his base salary multiplied by the Division portion as incentive compensation,
together with the Company portion at 101 – 125% will not exceed 37.5%.

All calculations that are required to determine the amount of Executive’s
incentive compensation for a fiscal year shall be calculated as of December 31. 
The Company shall pay Executive the amount of incentive compensation that he has
earned for a fiscal year, if any, within 75 days after the end of the year.

For purposes of determining Executive’s incentive compensation, the terms used
in this exhibit have the following meanings:

“Base Salary” shall mean the total base salary paid to Executive in accordance
with Paragraph 3(a) of this Agreement during the applicable full fiscal year.

“Projected Aggregate EBITDA” shall mean, for any year, the amount proposed by
management and approved by the Company’s Board of Directors in the Company’s
annual plan for a fiscal year as the Company’s projected EBITDA and the
Division’s projected EBITDA.


--------------------------------------------------------------------------------


Exhibit C

Form of Stock Purchase Agreement


--------------------------------------------------------------------------------